DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election with traverse of claims 8-10 in the reply filed on 04/20/22 is acknowledged.  

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-7 non-elected with traverse.  Accordingly, claims 1-7 have been cancelled.

	Authorization for this examiner's amendment was given in a telephone interview 
with Mr. Chen on 05/05/22.

Reasons for Allowance

Claims 8-10 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 8. Specifically, the combination of a method of fabricating a semiconductor device with an air gap, comprising: forming a second dielectric layer on the first dielectric layer, wherein thicknesses of the second dielectric layer and the first dielectric layer on a gap between the plurality of gate stacks are smaller than thicknesses of the second dielectric layer and the first dielectric layer on the plurality of gate stacks; performing an etching process without a patterned mask to remove the second dielectric layer and the first dielectric layer above the gap, and removing the first dielectric layer between the plurality of gate stacks to expose the liner layer; and forming a third dielectric layer on the second dielectric layer to form the air gap between the plurality of gate stacks, the first dielectric layer, the second dielectric layer, and the third dielectric layer.

The dependent claims being further limiting and definite are also allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704. The examiner can normally be reached Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERESA T DOAN/               Primary Examiner, Art Unit 2814